Exhibit 10.7

TRADEMARK LICENSE AGREEMENT

BY AND BETWEEN

EMERGENT BIOSOLUTIONS INC.

AND

APTEVO THERAPEUTICS INC.

DATED AS OF JULY 29, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT (“Agreement”), effective as of July 29, 2016,
2016 (the “Effective Date”), is by and between Emergent BioSolutions, Inc., a
corporation organized under the laws of Delaware and having its corporate head
office located at 400 Professional Drive, Suite 400, Gaithersburg, MD 20879
(“Emergent”), and Aptevo Therapeutics, Inc., a corporation organized under the
laws of Delaware and having its principal place of business at 2401 4th Ave.
Suite 1050, Seattle, WA 98121 (“Aptevo”).  Unless otherwise defined in this
Agreement, all capitalized terms used in this Agreement shall have the meaning
set forth in the Separation and Distribution Agreement (“SDA”), or, if not
therein, in the Transition Services Agreement (“TSA”), or, if not therein, in
the Product License Agreement (“PLA”), or, if not therein, in the Manufacturing
Services Agreement (“MSA”) or, if not therein, in the Canadian Distribution
Agreement (“CDA”), each dated as of the date hereof, by and between Emergent and
Aptevo, each as may be amended.

WHEREAS, Aptevo and Emergent have entered into the SDA, TSA, PLA, MSA and CDA;
and

WHEREAS, in connection with the foregoing, Emergent desires to grant to Aptevo a
limited license to use certain Licensed Marks (as defined below) and certain
other materials and content;

NOW, THEREFORE, in consideration of the mutual promises of the Parties, and of
good and valuable consideration, it is agreed by and between the Parties as
follows:

ARTICLE I
DEFINITIONS

For the purpose of this Agreement, the following terms shall have the following
meanings.

“Licensed Marks” means, (i) all Trademarks of Emergent or the applicable members
of the Emergent Group that are present on the Packaging Inventory or the
Marketing Inventory, and (ii) with respect to any country in the Territory, such
Trademarks of Emergent or applicable members of the Emergent Group as are
required by the relevant Governmental Authority to be present on the Packaging
Materials for Products within such country as a result of such Products being
Manufactured by Emergent or a member of the Emergent Group under the MSA or
distributed by Emergent or a member of the Emergent Group under the CDA, during
the term of each such agreement respectively.

“Marketing Inventory” means the physical inventory of the printed materials used
in the ordinary course of business to market the Products as of the Effective
Time, which physical inventory is assigned to Aptevo as part of the
Distribution.

“New Marketing Materials” means any printed materials used in the ordinary
course of business to market the Products that do not include any of the
Licensed Marks or any other Trademarks of Emergent or any member of the Emergent
Group.

1

--------------------------------------------------------------------------------

 

“New Packaging Materials” means the packaging materials for any of the Products,
including product labels, packaging inserts, external packaging and similar
materials, that do not include any of the Licensed Marks or any other Trademarks
of Emergent or any member of the Emergent Group.

“Over-Labeling Country” means a country in the Territory where (i) Aptevo relies
on Packaging Materials approved by the relevant Governmental Authority in Canada
to satisfy the regulatory requirements of the relevant Governmental Authority in
such country to sell, offer to sell and otherwise commercialize the Products,
and (ii) such Governmental Authority in such country requires an additional
label to be placed on the Packaging Materials identifying the manufacturer of
the Product, which additional label is required to contain a Licensed Mark.

“Packaging Inventory” means the physical inventory of the Packaging Materials as
of the Effective Time, which physical inventory (i) is assigned to Aptevo as
part of the Distribution and (ii) has already been used to package Products for
entry into the stream of commerce.

“Packaging Materials” means the packaging materials for any of the Products,
including product labels, packaging inserts, external packaging and similar
materials.

“Product” has the meaning set forth in the PLA, except that solely for the
purposes of this Agreement, the IXINITY product is a Product.

“Territory” means the world.

ARTICLE II
LICENSE

2.1Emergent Trademark License Grant and Restrictions.  

(a)Packaging Inventory and Marketing Inventory. Subject to the terms and
conditions of this Agreement, Emergent hereby grants to Aptevo and the other
members of the Aptevo Group a non-exclusive, royalty-free, sublicensable (on
written notice to Emergent, provided that the sublicensee complies with all
applicable terms of this Agreement) license within the Territory, under the
Licensed Marks, to distribute the Packaging Inventory and the Marketing
Inventory, solely to sell, offer to sell and otherwise commercialize the
Products, until the Packaging Inventory and the Marketing Inventory are depleted
or, if earlier, the third anniversary of the Effective Time.  Aptevo shall use
commercially reasonable efforts to use or destroy the Packaging Inventory and
the Marketing Inventory before distributing any other Packaging Materials or
Marketing Materials, provided that, on a Product-by-Product basis, Aptevo shall
cease to distribute the Marketing Inventory and shall destroy all remaining
Marketing Inventory in Aptevo’s possession on the ninetieth (90th) day after the
first external use of any other Marketing Materials anywhere in the Territory.

(b)Packaging Materials in Canada and ROW.  Subject to the terms and conditions
of this Agreement, Emergent hereby grants to Aptevo and the other members of the
Aptevo Group a non-exclusive, royalty-free, sublicenseable (on written notice to
Emergent, provided that the sublicensee complies with all applicable terms of
this Agreement) license in the Territory other than the United States, under the
Licensed Marks, to use the Licensed Marks on Packaging

2

--------------------------------------------------------------------------------

 

Materials, solely to sell, offer to sell and otherwise commercialize the
Products, until the earlier of (i) the third anniversary of the termination or
expiration of the CDA or (ii) the depletion of all of the applicable Packaging
Materials in Aptevo’s inventory bearing the Licensed Marks as of the termination
or expiration of the CDA, in each case provided that Aptevo shall cease to
distribute all Packaging Materials bearing the Licensed Marks and destroy all
remaining such Packaging Materials in Aptevo’s possession on the ninetieth
(90th) day after the first external use of any New Packaging Materials.   

(c)Over-labeling in ROW.  Subject to the terms and conditions of this Agreement,
Emergent hereby grants to Aptevo and the other members of the Aptevo Group a
non-exclusive, royalty-free, non-sublicenseable, non-transferrable license in
each Over-Labeling Country, under the Licensed Marks, to use the Licensed Marks
on Packaging Materials in such Over-Labeling Country, solely to sell, offer to
sell and otherwise commercialize the Products, until the third anniversary of
the termination or expiration of the MSA.

(d)E-mail.  Subject to the terms and conditions of this Agreement, Emergent
hereby grants to Aptevo and the other members of the Aptevo Group a
non-exclusive, royalty-free, non-sublicenseable, non-transferrable license
within the Territory under the Licensed Marks to use such Licensed Marks as are
necessary to effect the forwarding of e-mails from the prior “@ebsi.com” e-mail
addresses of Aptevo employees for sixty (60) days after the Effective Time,
solely to facilitate the transition of contracts and other business as
contemplated under the SDA and the Ancillary Agreements.

2.2Trade Dress; Copyright.

(a)Emergent shall not, and shall cause all members of the Emergent group not to,
commence any action alleging trade dress infringement against Aptevo or any
member of the Aptevo Group based on Packaging Materials with substantially
similar trade dress to the Packaging Inventory.  This covenant not to sue shall
terminate on the third anniversary of the termination or expiration of the MSA.

(b)Subject to the terms and conditions of this Agreement, Emergent hereby grants
to Aptevo and the other members of the Aptevo Group, effective at the Effective
Time, a non-exclusive, perpetual, royalty-free, transferable, sublicensable
license to reproduce the text passages contained in the Packaging Inventory and
the Marketing Inventory, provided that such license shall not extend to any
Trademarks of Emergent or the Emergent Group contained in such text passages.

2.3Additional Restrictions on Aptevo.  In no event may Aptevo, any member of the
Aptevo Group or any sublicensee hereunder copy, use or distribute any product or
material containing any Licensed Mark or any other Trademark of Emergent or any
member of the Emergent Group except the distribution of the Packaging Inventory,
Packaging Materials or Marketing Inventory in accordance with this Agreement and
in accordance with all applicable Law.  During the term of the applicable
license granted under this Agreement, (a) to the extent that Emergent is not
manufacturing the relevant Product as of the relevant time pursuant to the MSA
and Aptevo is then permitted to exercise rights under the Manufacturing
Technology (as defined in the PLA), Aptevo shall have such Product Manufactured
in accordance with the Specifications for such Product, cGMP

3

--------------------------------------------------------------------------------

 

and as described in the relevant packaging and labeling materials and regulatory
approvals; (b) Aptevo shall not sell any such Product that does not meet such
specifications, nor shall Aptevo or any sublicensee distribute any such
Packaging Materials or Marketing Materials with respect to any such
non-conforming Product; and (c) to the extent that Aptevo or its sublicensee
produces any Packaging Materials that use the Licensed Marks, Aptevo or such
sublicensee, as applicable, shall use such Licensed Marks in accordance with
this Agreement and shall use commercially reasonable efforts to comply with
Emergent’s applicable trademark guidelines (which guidelines Emergent shall
provide to Aptevo, including updates to such guidelines as applicable), and
shall, in all cases, provide advance copies of such Packaging Materials to
Emergent for approval before use. 

2.4Aptevo License Grant and Restrictions.

(a)For Performing Services.  Subject to the terms and conditions of this
Agreement, Aptevo, on its own behalf and on behalf of the other members of the
Aptevo Group, hereby grants to Emergent and the other members of the Emergent
Group a non-exclusive, worldwide, irrevocable, royalty-free license to use, have
used, display and have displayed such Trademarks owned by Aptevo or any member
of the Aptevo Group as are applicable to Emergent’s obligations under the TSA
and the Ancillary Agreements, solely in furtherance of Emergent’s obligations
under the TSA and the Ancillary Agreements.  Such license shall expire on the
expiration date of the last to expire of the MSA, the CDA or any Schedule of the
TSA.

(b)Incidental Uses.  Subject to the terms, conditions and limitations contained
herein, Aptevo, on its own behalf and on behalf of the other members of the
Aptevo Group, hereby grants to Emergent and the members of the Emergent Group,
effective at the Effective Time, a non-exclusive, worldwide, irrevocable,
royalty-free license to use, have used, display and have displayed the name
“Aptevo” in their legal names and for related incidental uses following the
Effective Time (e.g., in payroll checks, regulatory filings and bank
accounts).  Such license may be assigned by the relevant entity only (i) as set
forth in Section 11.3 of the SDA, (ii) in connection with a merger of such
entity, or (iii) in connection with the sale, transfer or other divestiture of
all or substantially all of such entity’s business.  In no event shall Emergent
or the members of the Emergent Group create, reproduce or arrange for the
creation or reproduction of the “Aptevo” name or use the “Aptevo” name in any
advertising or marketing materials.  Such license shall expire on the two year
anniversary of the Effective Time. If Aptevo becomes aware of a use of the name
“Aptevo” by Emergent or any member of the Emergent Group in commerce that it
reasonably believes could cause confusion as to the source of Aptevo’s products,
Aptevo may request that such use be discontinued by written notice to Emergent,
in which case Emergent shall make commercially reasonable efforts to discontinue
(or cause to be discontinued) such use (which discontinuation shall not be
interpreted as an admission of wrongdoing and shall not be used by Aptevo or any
other entity as evidence of wrongdoing on the part of Emergent or any member of
the Emergent Group in any legal proceeding), or, if Emergent believes in good
faith that such use does not harm Aptevo’s rights in the “Aptevo” name, Emergent
and Aptevo shall discuss in good faith a resolution to Aptevo’s request.

4

--------------------------------------------------------------------------------

 

ARTICLE III
OWNERSHIP OF LICENSED MARKS

3.1Ownership and Retention of Good Will.  As between the Parties, Emergent shall
own all right, title and interest in the Licensed Marks and, notwithstanding
anything to the contrary in the definition of “Trademarks”, all goodwill
therein.  Aptevo shall not, and shall ensure that its Affiliates do not,
challenge the ownership or validity of any of the Licensed Marks.  The use of
the Licensed Marks by or on behalf of Aptevo or any of its Affiliates hereunder
shall inure exclusively to the benefit of Emergent and none of Aptevo or any of
its Affiliates shall acquire or assert any rights therein.  Emergent grants no
other rights (a) with respect to the Licensed Marks than expressly granted in
this Agreement or (b) with respect to any Trademarks than expressly granted in
this Agreement or the SDA.  Aptevo acknowledges Emergent’s exclusive ownership
of the Licensed Marks and the renown of the Licensed Marks worldwide.

3.2No Obligation to Obtain or Maintain Marks.  Neither Emergent, nor any member
of the Emergent Group, is obligated to: (a) file any application for
registration of any Licensed Mark, or to secure any rights in any Licensed Mark,
or (b) maintain any registration for any Licensed Mark.  Neither Aptevo, nor any
member of the Aptevo Group, is obligated to: (a) file any application for
registration of any Trademark owned by Aptevo or any member of the Aptevo Group,
or to secure any rights in any such Trademark, or (b) maintain any registration
for any Trademark owned by Aptevo or any member of the Aptevo Group.

3.3Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THE SDA AND THE
TSA, (a) EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL LICENSED MARKS AND OTHER
TRADEMARKS ARE PROVIDED “AS IS,” WITHOUT ANY WARRANTY OF ANY KIND; AND (b)
WITHOUT LIMITING THE FOREGOING, NEITHER PARTY MAKES ANY REPRESENTATION OR
WARRANTY REGARDING THE LICENSED MARKS, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS
ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED OR STATUTORY, REGARDING THE
INTELLECTUAL PROPERTY LICENSED HEREUNDER, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR
NON-INFRINGEMENT.  

ARTICLE IV
TERM AND TERMINATION

4.1Term.  The term of this Agreement shall begin on the Effective Date and
continue in each portion of the Territory until the license to the Licensed
Marks or the Aptevo Trademarks is terminated pursuant to Sections 2.1 or 2.4, as
applicable.  Upon the expiration of the last to expire license to (i) the
Licensed Marks under Section 2.1 or (ii) the Aptevo Trademarks under Section
2.4, this Agreement shall terminate in its entirety.  

5

--------------------------------------------------------------------------------

 

4.2Termination. 

(a)Voluntary Termination by Aptevo.  By written notice to Emergent, Aptevo may
voluntarily terminate this Agreement in its entirety or with respect to any
Licensed Mark or Product.  

(b)Termination by Emergent. Emergent may terminate this Agreement if Aptevo
breaches this Agreement and (i) does not cure such breach within sixty (60) days
after receipt of written notice of such breach from Emergent or (ii) such breach
is incapable of cure, as determined in Emergent’s reasonable discretion.

4.3Effects of Expiration or Termination.

(a)Destruction.  Upon any expiration of this Agreement, termination of this
Agreement in its entirety, or termination of this Agreement with respect to any
Licensed Mark or Product, Aptevo shall destroy all remaining Packaging Inventory
and Marketing Inventory as applicable to the terminated Licensed Mark or
Product.

(b)Survival.  Any voluntary termination of this Agreement by Aptevo under
Section 4.2(a) hereof shall not affect Aptevo’s licenses and rights with respect
to any Licensed Marks or Products for which the license has not been terminated
hereunder.  In addition, Article I (to the extent necessary to interpret the
surviving provisions of this Agreement), Section 2.2(b), Section 2.4 (to the
extent set forth therein), Article III, Section 4.3, Article V and Article VI
shall survive any termination or expiration of this Agreement or the licenses
hereunder.

ARTICLE V
LIMITATION OF LIABILITY

5.1TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW IN NO EVENT SHALL EMERGENT
BE LIABLE UNDER THIS AGREEMENT TO APTEVO OR TO ANY PARTY CLAIMING THROUGH OR
UNDER APTEVO, FOR ANY LOST PROFITS, OR FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, WHETHER IN AN ACTION IN CONTRACT, TORT (INCLUDING STRICT
LIABILITY), BASED ON A WARRANTY, OR OTHERWISE, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, EVEN IF EMERGENT HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.  

5.2NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE SDA OR ANY OTHER ANCILLARY
AGREEMENT, EMERGENT SHALL BE ENTITLED TO SEEK LOST PROFITS, OR INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, AGAINST APTEVO, ANY MEMBER OF THE
APTEVO GROUP, ANY ACQUIRING PARTY OR ANY AFFILIATE OF THE FOREGOING ARISING OUT
OF OR IN CONNECTION WITH ANY BREACH OF THIS AGREEMENT, DIRECTLY OR INDIRECTLY,
BY APTEVO OR ANY OF THE FOREGOING.

6

--------------------------------------------------------------------------------

 

ARTICLE VI
MISCELLANEOUS

6.1Provisions from the SDA.  The Parties agree and acknowledge that this
Agreement is an Ancillary Agreement and, therefore, that certain provisions of
the SDA apply hereto.

6.2Notices. All notices, requests, claims, demands or other communications under
this Agreement shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service, by facsimile or electronic transmission with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 6.2):

If to Emergent, to:

General Counsel
400 Professional Drive
Suite 400
Gaithersburg, MD  20879

If to Aptevo to:

General Counsel
2401 4th Avenue
Suite 1050
Seattle, WA  98121

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

6.3Assignability.  

(a)This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns.  Except as otherwise
provided for in this Agreement, this Agreement shall not be assignable, in whole
or in part, directly or indirectly, by Aptevo without the express written
consent of Emergent, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be void.  Notwithstanding the
foregoing, no such consent shall be required for the assignment of all of
Aptevo’s rights and obligations under this Agreement to an acquirer of all or
substantially all of the assets of the Aptevo Group relating to the Products.

(b)Nothing herein shall prevent Emergent or any member of the Emergent Group
from (i) assigning any of its rights or obligations under this Agreement or (ii)
subject to the non-exclusive license granted to Aptevo herein, licensing,
assigning or otherwise transferring any right, title or interest in or to any
Licensed Marks.

7

--------------------------------------------------------------------------------

 

(c)To the extent either Party assigns the Intellectual Property underlying any
license granted under this Agreement, such Party shall assign the applicable
portions of this Agreement to such assignee. 

[Signature Page Follows]

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their duly authorized representatives.

 

EMERGENT BIOSOLUTIONS INC.

 

 

By:

/s/ Daniel Abdun-Nabi

Name:

Daniel Abdun-Nabi

Title:

President and Chief Executive Officer

 

APTEVO THERAPEUTICS INC.

 

 

By:

/s/ Marvin White

Name:

Marvin White

Title:

President and Chief Executive Officer

 

[Signature Page to Trademark License Agreement]